Fourth Court of Appeals
                               San Antonio, Texas
                                      June 1, 2016

                                  No. 04-15-00488-CV

          CITY OF LEON VALLEY ECONOMIC DEVELOPMENT CORP.,
                               Appellant

                                            v.

                                     Larry LITTLE,
                                        Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17823
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed First Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on June 20, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court